Mathews. J.
delivered the opinion of the court. In this case, the inferior court seems to be of opinion that the power of attorney, under which the suit is prosecuted, on the part of the plaintiff and appellant, is not sufficiently proven and authenticated, and orders that the amount of the claim made by him shall remain untouched for four months more, in the hands of the defendants, in order to give to the plaintiff the time and opportunity of having it authenticated, and orders the plaintiff and appellant to pay costs.
This certainly amounts to nothing more than an order for the continuance of the cause, for the space of four months, at the costs of the plaintiff: It is a mere interlocutory decree from which no appeal can lie.
It is therefore ordered, adjudged and decreed, that the appeal be dismissed at the costs of the appellants.